Case 3:18-cv-01234 Document 1-31 Filed 11/02/18 Page 1 of 4 PageID #: 1135
                                                                   Attachment 30
Case 3:18-cv-01234 Document 1-31 Filed 11/02/18 Page 2 of 4 PageID #: 1136
                                                                   Attachment 30
Case 3:18-cv-01234 Document 1-31 Filed 11/02/18 Page 3 of 4 PageID #: 1137
                                                                   Attachment 30
Case 3:18-cv-01234 Document 1-31 Filed 11/02/18 Page 4 of 4 PageID #: 1138
                                                                             Attachment 30
